Opinion oe tiie Court by
Judge Peters:
Davis having purchased the property at the commissioner’s sale at the price of $2,000, gave his bond therefor to him for the benefit of himself and appellee, and a lien was reserved for the purchase money in the bond, he has no reason therefore to complain that a judgment was rendered in favor of appellee in rem, he might have proceeded by rule against appellant to compel him to pay his part of the price in court, but having elected to prosecute his claim by suit in the nature of a cross action, appellant has no cause to complain of that, as he was not prejudiced thereby.
As for his claim for services in going to Missouri to aid in prosecuting the suit of Anderson, McOlam, &c., against Bridges it does not appear from allegation or proof, that he was requested by appellee to go, nor does it appear from the evidence that it was necessary that he should go, and in that state of case he cannot make appellee liable for any of the expenses he may have incurred in that way.
The payment of appellee will be a satisfaction of the sale bond taken by the commissioner, and we perceive no error prejudicial to appellant in the proceedings, wherefore the judgment is affirmed.